Citation Nr: 1549836	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which declined to reopen the Veteran's claims for service connection for a seizure disorder and an acquired psychiatric disorder.   

In November 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.

This matter was previously before the Board in February 2015, at which time the Veteran's claims were reopened and remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection.

A remand is required to have the RO provide adequate documentation of its attempts to obtain the Veteran's California Employment Development Department medical records and to afford the Veteran with addendum opinions to the 2015 VA examinations in accordance with the original instructions of the Board's 2015 Remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

First, the Board requested in its 2015 Remand that the RO obtain all medical records from the California Employment Development Department pertinent to the Veteran's claim for State Disability Insurance benefits.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.  

In this regard, it appears that the RO did send a letter in July 2015 to the California Employment Development Department, requesting the Veteran's records.  However, there is no response from that department shown to be associated with the claims file.  Additionally, it does not appear that the RO ever made any additional attempts to obtain such records, nor did it document any of its attempts or response as had been previously requested.  Accordingly, the RO should attempt to follow-up on its initial request to obtain the Veteran's records and, to the extent that a reply is or is not received, all procedures should be thoroughly documented and formal finding regarding the unavailability of such documents should be issued with appropriate notice to the Veteran and his representative.

Second, the Board requested in the 2015 that the Veteran be provided with a VA examination for his claimed seizure disorder.   In particular, the examiner was asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current seizure disorder is due to the Veteran's period of service, including the Veteran's reported rigors and stresses of his day and night shifts as a clerk typist.  The examiner was to indicate whether the pathology/ disease process associated with the Veteran's seizure disorder is consistent with the mechanism of injury claimed by the Veteran.

Here, the Veteran was provided with a VA examination in July 2015.  At the examination, the examiner opined that the Veteran's seizure disorder was less likely than not related to the Veteran's military service because there is no indication that the Veteran suffered any seizures in such service and, if he had, someone would have noticed and documented such occurrence.

While the Board notes that the VA examiner addressed part of the question posed by it in the 2015 Remand, he did not adequately address whether the pathology/ disease process associated with the Veteran's seizure disorder is consistent with the mechanism of injury claimed by the Veteran, in particular, the Veteran's reported rigors and stresses of his day and night shifts as a clerk typist.  The Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).   Additionally, a VA examination is inadequate where a VA examiner ignores the veteran's lay statements.  Id.  

Accordingly, on remand, the VA examiner must discuss the Veteran's military occupational specialty during service as well as the Veteran's accounts of  the rigors and stresses of such duty in his ultimate opinion, thus providing a full rationale for why such mechanisms are or are not consistent with the pathology of the Veteran's current seizure disorder.

Third, the Board requested in the 2015 that the Veteran be provided with a VA examination for his claimed acquired psychiatric disorder.   In particular, the examiner was asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder is due to the Veteran's period of service, including the Veteran's reported rigors and stresses of his day and night shifts as a clerk typist.  The examiner was to indicate whether the pathology/ disease process associated with the Veteran's psychiatric disorder is consistent with the mechanism of injury claimed by the Veteran.

Here, the Veteran was provided with a VA examination in July 2015.  At the examination, the examiner opined that the Veteran's acquired psychiatric disorder, manifested as schizophrenia in remission, was less likely than not related to the Veteran's military service because there is no indication that the Veteran suffered any psychiatric complaints or diagnoses in service.  Additionally, it was noted that the Veteran was psychiatrically evaluated and ultimately discharged from the military for behavioral issues.  However, the examiner found that such behavioral issues were merely the result of alcohol abuse and not an underlying psychiatric disorder.

While the Board notes that the VA examiner addressed part of the question posed by it in the 2015 Remand, he did not adequately address whether the pathology/ disease process associated with the Veteran's psychiatric disorder is consistent with the mechanism of injury claimed by the Veteran, in particular, the Veteran's reported rigors and stresses of his day and night shifts as a clerk typist.  Again, the Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton, 21 Vet. App. at 39.  Additionally, a VA examination is inadequate where a VA examiner ignores the veteran's lay statements.  Id.  

Accordingly, on remand, the VA examiner must discuss the Veteran's military occupational specialty during service as well as the Veteran's accounts of  the rigors and stresses of such duty in his ultimate opinion, thus providing a full rationale for why such mechanisms are or are not consistent with the pathology of the Veteran's current acquired psychiatric disorder, to include schizophrenia.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Obtain all medical records from the California Employment Development Department pertinent to the Veteran's claim for State Disability Insurance benefits. If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility. All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.

3. Thereafter, return to the Veteran's claims file to the examiner who conducted the July 2015 VA neurological examination to obtain an addendum a medical opinion clarifying whether the Veteran has a current seizure disorder that is related to his period of service. The claims file must be provided to and be reviewed by the examiner. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current seizure disorder is due to the Veteran's period of service, including the Veteran's reported rigors and stresses of his day and night shifts as a clerk typist. The examiner should indicate whether the pathology/ disease process associated with the Veteran's seizure disorder is consistent with the mechanism of injury claimed by the Veteran and discuss such in the ultimate opinion provided.

The examiner should provide a rationale for the conclusions reached. If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. The examiner must also consider the Veteran's lay statements regarding onset and continuity of symptomatology of his disability.

4. Return to the Veteran's claims file to the examiner who conducted the July 2015 VA psychiatric examination to obtain an addendum a medical opinion clarifying whether the Veteran has a current acquired psychiatric disorder that is related to his period of service. The claims file must be provided to and be reviewed by the examiner. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include schizophrenia, is due to the Veteran's period of service, including the Veteran's reported rigors and stresses of his day and night shifts as a clerk typist. The examiner should indicate whether the pathology/ disease process associated with the Veteran's acquired psychiatric disorder is consistent with the mechanism of injury claimed by the Veteran and discuss such in the ultimate opinion provided.

The examiner should provide a rationale for the conclusions reached. If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. The examiner must also consider the Veteran's lay statements regarding onset and continuity of symptomatology of his disability. 

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




